Per Curiam.
Among the discriminatory acts prohibited by the United States Shipping Act (39 U. S. Stat. at Large, 734, §§ 16, 17; U. S. Code, tit. 46, §§ 815, 816) is the giving of unreasonable preference in rates to any shipper. Here the plaintiff was a member of a steamship conference which had filed rates and said rates having been approved and published had the effect of tariffs. The contract rates between the parties being less than the published rates would constitute a discriminatory act if enforced. The defendant may not enforce same even though it was in ignorance of the published tariffs. The contract itself would constitute a device that was unfair to other shippers.
Judgment reversed, with thirty dollars costs, and judgment directed for the plaintiff for the amount demanded in the complaint, and dismissing the counterclaims, on the merits, with costs.
All concur. Present — Lydon, Callahan and Shientag, JJ.